Citation Nr: 1302926	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  03-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which denied service connection for diabetes mellitus.

A video conference hearing was held in April 2005 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board denied the Veteran's claim in a June 2005 decision.  That decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2007, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacated the Board's denial, and remanded the matter to the Board for additional development consistent with the JMR.

The claim was then remanded by the Board in June 2007, July 2008, April 2010, and May 2012 for development, and now returns to the Board for further review.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDING OF FACT

The Veteran was not exposed to herbicides in service, and diabetes mellitus has not been shown to be etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claim, a letter dated in June 2002 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment records, private treatment records, lay statements, and hearing transcript have been associated with the claims file.  

This matter was remanded by the Court in January 2007 JMR and the Board instructed to undertake additional development to attempt to verify the Veteran's claimed herbicide exposure as directed by the VA Manual M21-1, Part VI, para. 7.20b(3).  That development has also been completed.  See Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet.App. 141 (1999) ((holding that remand not required under Stegall v. West, 11 Vet.App. 268 (1998) where there was substantial compliance with remand directives)). 

VA has obtained the necessary information through inquiries with the National Personnel Records Center (NPRC), Department of Defense, Marine Corps Education Command, and the National Archives.  No further action is necessary to verify the Veteran's claimed herbicide exposure.

Finally, no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim.  However, the evidence does not reflect herbicide exposure or any in-service incident which warrants a remand for medical examination and/or opinion.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no relationship between the claimed disability and service.

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claim.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Regulations further provide, in pertinent part, that if the Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, then diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  In this case, the Veteran's VA and private treatment records reflect a current diagnosis of diabetes mellitus.  Therefore, the pertinent question is whether the Veteran was exposed to herbicides in service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2012).  

While the Veteran served during the Vietnam era, his records do not reflect service in the Republic of Vietnam and he has not claimed such service.  Rather, the Veteran contends that he was exposed to herbicides while training in Quantico, Virginia.  At his April 2005 hearing, he testified that participated in war exercises designed to mimic the conditions and circumstances of service in Vietnam.  The Veteran alleges that as part of these exercises, the training area was actually sprayed with herbicides.  Helicopters engaged in aerial spraying of the foliage, and he was told by Vietnam veterans that it was the same substance used in Vietnam to kill foliage.

Apart from being wholly incredible in his account that the service department would use such toxins in a training environment, the evidence does not corroborate the Veteran's claims of herbicide exposure.  An August 2008 review of the Department of Defense listing of herbicide use and test sites outside of Vietnam did not reveal any use, testing, or storage of tactical herbicides, such as Agent Orange, at the Marine Corps training facility in Quantico, Virginia.  An October 2008 response from the NPRC indicated that there are no records documenting the Veteran's exposure to herbicides.  A March 2012 response from the Marine Corps Education Command and an April 2012 response from the National Archives both stated that they had no documentation of herbicide use at Quantico, Virginia.  Therefore, the Veteran's claim regarding exposure to Agent Orange or other tactical herbicides has not been verified, and service connection on a presumptive basis is not warranted.

The Veteran testified that he saw herbicides sprayed from helicopters.  Exposure to commercial, non-tactical herbicides that may have been used for base maintenance is not covered by the regulations governing presumptive service connection.  38 C.F.R. § 3.307(a)(6).  However, he is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, however, the Veteran has not demonstrated the necessary knowledge to identify what he saw being sprayed as an herbicide.  38 C.F.R. § 3.159(a)(2).  Even if the Veteran was exposed to non-tactical herbicides in service, there is no competent medical opinion linking the Veteran's current diabetes mellitus to that exposure.  A July 2003 opinion from the Veteran's private physician only relates the Veteran's diabetes to Agent Orange exposure, which has not been verified.  The Veteran himself is not competent to provide an etiological opinion relating non-tactical herbicides to diagnosed diabetes mellitus.  The Veteran's service treatment records also do not reflect any diagnoses or other entries related to diabetes mellitus.  Therefore, service connection on a direct basis is not warranted.

The preponderance of the evidence is against finding that the Veteran has diabetes mellitus etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

